Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 1 of 11 PageID: 7




              EXHIBIT A
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 1 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 2 of 11 PageID: 8
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 2 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 3 of 11 PageID: 9
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 3 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 4 of 11 PageID: 10
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 4 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 5 of 11 PageID: 11
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 5 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 6 of 11 PageID: 12
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 6 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 7 of 11 PageID: 13
     MON-L-002444-21 07/15/2021 7:53:15 AM Pg 7 of 7 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 8 of 11 PageID: 14
        MON-L-002444-21 07/15/2021 7:53:15 AM Pg 1 of 2 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 9 of 11 PageID: 15




                        Civil Case Information Statement
Case Details: MONMOUTH | Civil Part Docket# L-002444-21

Case Caption: STASIO VINCENT VS WALMART INC.                     Case Type: PERSONAL INJURY
Case Initiation Date: 07/15/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: ANTHONY V LOCASCIO                                Jury Demand: YES - 6 JURORS
Firm Name: GOLD ALBANESE BARLETTI & LOCASCIO,                    Is this a professional malpractice case? NO
LLC                                                              Related cases pending: NO
Address: 211 BROAD STREET SUITE 207                              If yes, list docket numbers:
RED BANK NJ 07701                                                Do you anticipate adding any parties (arising out of same
Phone: 7329369901                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Stasio, Vincent
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Vincent Stasio? NO

(if known): Unknown
                                                                 Are sexual abuse claims alleged by: Susan Stasio? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

07/15/2021                                                                                      /s/ ANTHONY V LOCASCIO
Dated                                                                                                            Signed
      MON-L-002444-21 07/15/2021 7:53:15 AM Pg 2 of 2 Trans ID: LCV20211658781
Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 10 of 11 PageID: 16
            MON L 002444-21 07/16/2021 4:18:55 AM Pg 1 of 1 Trans ID: LCV20211669863
      Case 3:21-cv-16485-MAS-DEA Document 1-1 Filed 09/03/21 Page 11 of 11 PageID: 17
MONMOUTH COUNTY
SUPERIOR COURT
PO BOX 1270
FREEHOLD          NJ 07728
                                              TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (732) 358-8700
COURT HOURS 8:30 AM - 4:30 PM

                              DATE:   JULY 15, 2021
                              RE:     STASIO VINCENT VS WALMART INC.
                              DOCKET: MON L -002444 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:    TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:    HON LINDA G. JONES

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM       003
AT:   (732) 358-8700 EXT 87871.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: ANTHONY V. LOCASCIO
                                             GOLD ALBANESE BARLETTI & LOCAS
                                             211 BROAD STREET
                                             SUITE 207
                                             RED BANK         NJ 07701

ECOURTS
